Citation Nr: 1725577	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from July 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newnan, Georgia.  Jurisdiction over this case was subsequently transferred to the RO in Detroit, Michigan and that office forwarded the appeal to the Board.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In February 2017, the Board sought a medical expert opinion from the Veterans Health Administration (VHA).  Such opinion was provided in March 2017 and is associated with the Veteran's claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Multiple sclerosis did not manifest in service or within the seven year presumptive period and is otherwise unrelated to service.




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2014, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, obtaining a VA etiological opinion.  There is no evidence that additional records have yet to be requested or that additional opinions are in order.  In March 2017, a VHA opinion was obtained and is associated with the Veteran's claims file.  As described in further detail below, the Board finds this opinion to be adequate.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including multiple sclerosis, are presumed to have been incurred in service if they manifested to a compensable degree within a designated presumptive period.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The presumptive period for multiple sclerosis is seven years.  38 C.F.R. § 3.307.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as multiple sclerosis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case primarily contends that although service treatment records are negative for any treatment for multiple sclerosis, he first began to experience symptoms of multiple sclerosis in approximately July 1988, within the seven year period following separation for presumptive service connection purposes.

In August 2013, the Veteran submitted a multiple sclerosis disability benefits questionnaire which had been filled out by his private doctor.  The doctor there noted that the Veteran currently had a diagnosis of multiple sclerosis, that he had symptoms of multiple sclerosis since June 2011 "and very likely before."

In February 2017, the Board sought a medical expert opinion from the VHA and in the March 2017 VHA opinion, a VA physician opined, following a review of the claims file, that it was less likely than not that the Veteran's currently diagnosed multiple sclerosis had its onset in service or within seven years of separation from service.  The examiner noted that the Veteran had reported experiencing "eye trouble" in July 1985, reported no eye trouble in March 1988 and "annoying" light sensitivity in April 2005 which he indicated began two years prior.  The Veteran's wife and sister had reported that he had "red and watery" eyes and had repeatedly normal vision testing.  The examiner observed, however, that problems with vision that are commonly seen in multiple sclerosis include eye movement abnormalities (e.g., internuclear ophthalmoplegia, nystagmus) and vision loss that is typically one sided and consistent with acute onset of blurred vision or graying of vision.  While multiple sclerosis can affect the optic nerves, vision pathways, and parts of the brain that control eye movement, multiple sclerosis causes inflammation in the brain parenchyma.  Recurrently red and watery eyes, consistent with ocular inflammation, are not eye symptoms that are readily ascribed to multiple sclerosis.  The examiner further noted that although the Veteran's family members reported seeing him as being fatigued after his discharge from the military, fatigue is not a symptom specific to multiple sclerosis.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  Although the Veteran has reported seeing a blinding light in 1988 and experiencing fatigue and red and watery eyes in 1988 or 1989 and although he has also submitted lay statements from his wife and sister noting his fatigue, watery eyes, drooping left eyelid, and complaints of numbness in his hands dating back to the seven year period following separation from service, in the judgment of the VA examiner, these symptoms were not indicative of the onset of multiple sclerosis.  As the March 2017 VHA opinion was provided by a physician and is supported by rationale that is consistent with the evidence of record, the Board affords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The opinion shows that the examiner thoroughly reviewed the entire claims file and that he considered the appellant's contentions, as well as the lay statements from the Veteran's wife and sister.  To the extent the examiner failed to fully support every aspect of any of his conclusions, it is clear that he had a complete understanding of the pertinent evidence as well as the Veteran's theory as to why he believed that multiple sclerosis onset during service or the presumptive period but ultimately did not find such theory persuasive.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Although the author of the August 2013 private opinion is similarly presumed to be competent to identify the initial onset of the appellant's multiple sclerosis, his statement that the Veteran has had symptoms of multiple sclerosis at least since June 2011 "and very likely before," is insufficient to outweigh the March 2017 opinion.  Since the Veteran separated from service in 1988, this statement does not clearly address when the author thought onset was prior to 2011; whether multiple sclerosis had onset during service, within seven years of separation (by 1995), or more than seven years after service (in the period from 1996 to 2011).  Moreover, he offered no supporting rationale for his conclusion, nor did he reference specific evidence in the claims file.  See Nieves-Rodriguez, 22 Vet. App. at 304.

While the Veteran has offered his opinion that symptoms including eye trouble and fatigue which occurred within seven years of separation from service were evidence that multiple sclerosis manifested within that period, the Board finds his statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to render a medical opinion, not all such questions are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a medical opinion could be rendered based on personal observation are factors in determining whether a non-expert medical opinion or diagnosis is competent evidence.  In the instant case, the question of which symptoms, if any, were indicative of the initial onset of the Veteran's multiple sclerosis is not simple.  While the Veteran is competent to report symptoms of eye trouble and fatigue, the question of whether those symptoms are indicative of multiple sclerosis is not an observable fact.  It requires specialized medical training to make the appropriate interpretations, judgments, and conclusions about the significance of certain symptoms in the context of the Veteran's medical history as indicated in the claims file.  Therefore, the Board finds that the Veteran's assertions that certain symptoms appearing during service or within the seven year presumptive period demonstrate that multiple sclerosis onset during such period are not competent evidence.

The competent and most probative evidence of record is the March 2017 VHA opinion.  The examiner there considered all the evidence of record, provided adequate rationale, for his conclusions, and added the weight of medical knowledge which adds to the probative value.  The Board acknowledges that in May 2017, the Veteran submitted copies of internet research indicating that multiple sclerosis may manifest differently in each person and that each person's symptoms may vary over time.  While he argues on this basis that the examiner was incorrect to exclude fatigue as a symptom, and that he should have discussed other symptoms such as coughing, as discussed above, the Board finds the March 2017 VHA examiner's interpretation of the evidence of record, and his judgments as to which evidence is relevant and which is not, to be entitled to greater weight than the Veteran's lay assessment or research that is not specific to the Veteran's situation.

In sum, the most probative evidence of record shows that the Veteran's multiple sclerosis was not incurred in service, did not manifest within the seven-year presumptive period, and is not otherwise related to service.  The Board also observes that there is no evidence to show that multiple sclerosis existed or was "noted" in service or within one year of separation from service and, as such, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

Finally, while there is some indication that the Veteran has claimed entitlement to service connection for multiple sclerosis as a chronic multisymptom illnesses, pertinent regulations specifically exclude multiple sclerosis from that category of illnesses.  See 38 C.F.R. § 3.317 (2016).

Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for multiple sclerosis is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


